Fitzgerald, J.
The defendant was indicted for grand larceny in the first degree. The charge was based upon the claim that the defendant had represented forty-five dyed rabbit skins as baby seal skins. It was further represented that the skins had a value of forty-five dollars each, whereas in fact their actual value was one dollar each. The defendant was tried, convicted and the conviction affirmed on appeal. (258 App. Div. 903.) Upon the trial the court directed that the skins be impounded to be utilized in the prosecution of an alleged accomplice. The accomplice has never been apprehended, and, so far as appears, has never even been indicted.
The petitioner having been deprived of his property since March, 1937, it would be unreasonable to detain the skins longer, in the hope that an alleged accomplice shall be apprehended. (People v. Gutterson, N. Y. L. J. April 15, 1942, p. 1595.)
Should the alleged accomplice be arrested and prosecuted the possession of one skin will be sufficient to establish the crime.
*372There is also in possession of the district attorney a bank book, which was used to corroborate complainant’s testimony that the sum alleged to have been paid to Harris had been withdrawn the same day from a bank account. Even if that testimony be competent the fact may be established by other available primary evidence.
As the skins are concededly in possession of the district attorney let an order be entered directing the return of forty-four skins and the bank book to the petitioner.